


110 HRES 778 EH: 
U.S. House of Representatives
2007-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 778
		In the House of Representatives, U.
		  S.,
		
			October 30, 2007
		
		RESOLUTION
		
	
	
		Whereas beginning on October 21, 2007, Southern California
			 experienced a number of devastating wildfires destroying over
			 five-hundred-thousand acres—the largest in the history of California—and over
			 fourteen-hundred homes and countless other properties;
		Whereas high temperatures and erratic winds caused the
			 multiple fires to rapidly progress in the counties of Ventura, Los Angeles,
			 Orange, Riverside, Santa Barbara, San Bernardino, and San Diego;
		Whereas loss of life and serious injuries have resulted
			 from the fires;
		Whereas approximately one million residents of Southern
			 California have been forced to evacuate their homes and businesses due to the
			 fires;
		Whereas the effect of the wildfires on Southern California
			 families and businesses is still being felt;
		Whereas thousands of firefighters from California and
			 neighboring States and countries continue to respond to the fires, risking
			 health and safety and exhibiting resilience and courage to rescue residents and
			 fight the blazes;
		Whereas over 2,500 National Guardsmen and other active
			 duty military personnel are actively engaged in supporting firefighters and
			 relief operations;
		Whereas additional emergency personnel, such as law
			 enforcement and medical personnel, have coordinated with local authorities and
			 firefighters and have performed beyond the call of duty in the preservation and
			 protection of human lives;
		Whereas hundreds of volunteers took time from their daily
			 lives to help ensure that evacuated families are sheltered, clothed, fed, and
			 emotionally comforted through this traumatic event;
		Whereas it is clear that the continued commitment and
			 heroism exhibited by firefighters have saved countless lives, homes, and
			 businesses;
		Whereas the people of California and the nation recognize
			 that the dedication of firefighters will remain steadfast throughout the
			 ongoing efforts; and
		Whereas a major Federal disaster declaration was issued on
			 October 24, 2007: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes and honors the heroic service,
			 actions, and sacrifices of first responders, National Guardsmen, and law
			 enforcement personnel, State and local officials, volunteers, and others who
			 participated in responding to the October 21, 2007, outbreak of wildfires in
			 Southern California;
			(2)expresses its commitment to the residents
			 of Southern California as they begin to rebuild their community and their
			 lives; and
			(3)vows its full support to and solidarity
			 with the State of California.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
